department of the treasury internal_revenue_service washington d c i go ry é é tax_exempt_and_government_entities_division sep uniform issue list jt prat db legend employer a employer b hospital h district i employer j nursing home k employer l corporation m center n employer o pian x page dear this is in response to your request for a ruling submitted by your authorized representative dated date conceming distributions from an arrangement described in sec_403 of the internal revenue cade a letter dated date supplemented the request employer a a tax exempt_organization under sec_501 of the internal_revenue_code the code sponsors plan x for the benefit of its employees plan x is a b plan invested in custodial accounts and annuity_contracts employer a owns and or manages various hospitals and convalescent homes as a result of employer a's decision to concentrate its business activities five groups of its employees were terminated many of these former employees continued to perform the same job for a different employer transferred employees as further described below in employer a decided that the laboratory services necessary for its hospitals would operate more efficiently if such services were outsourced under this outsourcing plan taboratory services are provided by a third party reference laboratory the new reference iaboratory employer b has a few employees at the hospital to provide laboratory services on an emergency basis most of the samples are processed at a separate laboratory facility it is represented that employer b is unrelated to employer a on s the employer a laboratory employees were terminated from employer a employment and for the most part hired by employer b employer a is the recipient of some services from the transferred employees now employed by employer b employer a managed hospital h pursuant to a series of contract service agreements with district a political_subdivision of the state on ttrterteeeeee employer a's contract was terminated and district ieased the hospital to employer j a non-profit corporation unrelated to empioyer a as a result approximately of employer a’s hospital h employees were terminated by employer a and hired by employer j on ee eeerer employer a agreed to sell nursing home k to employer l an unrelated for profit corporation as a result of the sale nursing home k employees terminated by employer a were hired by employer l to continue their work at the nursing home - in eneeeeeerex employer a entered into a management agreement pursuant to which corporation m an unrelated for profit entity agreed to manage center n a convalescent facility owned by employer a effective 1esenee corporation m leased center n as a result center n employees were terminated from employer a's employment and were hired by employer m to continue their work in center n on s employer a outsourced its materials management employees these employees handle warehousing inventory and distribution of drugs and supplies as a result approximately employees were terminated by employer a and hired by employer o or one of its affiliates all unrelated to employer a employer a will be the recipient of services provided by the employees transferred to employer o employer a proposes to have plan x make distributions to all the transferred employees prior to date based on the foregoing you request the following rulings page a distribution to former employer a laboratory services employees now employed by employer b will constitute a distribution on account of separation_from_service under code sec_403 and sec_403 a distribution to former employer a’s hospital h employees now employed by employer j will constitute a distribution on account of separation_from_service under code sec_403 and sec_403 a distribution to former employer a’s nursing home k employees now employed by employer l will constitute a distribution on account of separation_from_service under code sec_403 and sec_403 a distribution to former employer a’s center n employees employed by corporation m will constitute a distribution on account of separation_from_service under code sec_403 and sec_403 a distribution to former employer a’s materials maintenance employees employed by employer o will constitute a distribution on account of separation_from_service under code sec_403 and sec_403 - sec_403 provides in pertinent part that amounts paid an employer described in b a to a custodial_account which satisfies the requirements of sec_401 shall be treated as amounts contributed by such employer for a sec_403 annuity for his employee if- ii under the custodial_account no such amounts may be distributed before the employee separates from service sec_403 b provides in pertinent part that distributions made from an annuity_contract described in sec_403 attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 g9 c may be made only when the employee separates from service the term separation_from_service used in sec_403 and sec_403 is also used in sec_402 for tax years beginning prior to date sec_402 provided special forward averaging treatment for lump sum distributions from plans qualified under sec_401 sec_402 provided that a lump sum distribution was a distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient upon one of several events including a separation_from_service special forward averaging treatment of lump sum distributions was generally repealed by sec_1401 and c subject_to limited grandfather treatment as part of the small_business job protection act of p_l_104-188 revrul_79_336 1979_2_cb_187 provides that for purposes of the special forward averaging treatment of lump sum distributions under the earlier sec_402 an employee will be considered separated from service within the meaning of sec_402 formerly sec_402 only upon the employee's death retirement resignation or discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer ie the same desk rule with regard to ruling_request sec_1 and the former employer a employees who have been hired by employer b m and o respectively will be providing services back to employer a and thus will be considered employed in a continuation of the same trade_or_business accordingly based on the facts presented we conclude with respect to ruling_request sec_1 and that there has not been a sufficient page change_of employment status to constitute a separation_from_service as defined in sec_403 and sec_403 of the code with respect to the second and third ruling requests the former employer a employees were hired by employers j and l respectively both unrelated to employer a in addition these former employer a employees will not be providing services back to employer a thus these employees will not be considered employed in a continuation of the same trade_or_business accordingly based on the facts presented we conclude with respect to ruling_request sec_2 and that there has been a sufficient change_of employment status to constitute a separation_from_service as defined in sec_403 and sec_403 of the code the above rulings are based on the assumption that plan x will be otherwise qualified under sec_403 at the time that the above transaction takes place and that the proposed distributioins all occur prior to date rulings were also requested raising an issue concerning plans of a taxpayer unrelated to the parties requesting these rulings we previously informed your authorized representative that we would not address these ruling requests this ruling is directed only to the taxpayer who requested it and applies only to plan x as proposed to be amended as of the date of this ruling sec_6110 of the code provides that this ruling may not be used or cited as precedent if you have any questions concerning these rulings please contact t exks id at tisetueeetees ploase refer to t ep ra t3 a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours banal flr frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative cc
